Citation Nr: 1613298	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a series of VA examinations in June 2015, including for sleep apnea and a foot disability.  However, neither of those examination reports provides an opinion on etiology for those conditions and the examiner marked "no" to whether an opinion had been requested.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding plantar fasciitis, the Veteran testified that he suffered from pain on his feet during service but did not seek treatment until after service.  There are post-service treatment records of the feet, but there is no opinion on etiology that can be used to decide this issue.  Service treatment records include a copy of his enlistment examination which noted a diagnosis of mild, asymptomatic pes planus.  The examination on remand should include an opinion as to whether any foot disability pre-existed service or was aggravated during service.  Regarding the issue of service connection for sleep apnea, the Veteran has claimed both that his sleep apnea began in service and that it is related to his service-connected allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the etiology of the Veteran's sleep apnea from the VA examiner who conducted the June 2015 examination, or another qualified professional, if that examiner is unavailable.  The claims file, including a complete copy of this remand, must be made available to the examiner for review.  Based on the review of the record, the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current sleep apnea was incurred in or aggravated by service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current sleep apnea was caused by or a symptom of a service-connected disability, including his service-connected allergic rhinitis or asthma?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any current sleep apnea has been aggravated by that a service-connected disability, including the Veteran's allergic rhinitis or asthma?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea-related disability present (i.e., a baseline) before the onset of the aggravation.  A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Obtain a medical opinion regarding the etiology of the Veteran's plantar fasciitis from the VA examiner who conducted the June 2015 examination, or another qualified professional, if that examiner is unavailable.  The claims file, including a complete copy of this remand, must be made available to the examiner for review.  Based on the review of the record, the examiner should address the following:

(a) Specifically identify all diagnoses related to either foot.  

(b)  Does the evidence of record clearly and unmistakably show that the Veteran had a foot disorder that existed prior to his entry onto active duty?

(c) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting foot disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that the Veteran's foot disorder had its onset in service?

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




